*
     OFFICE OFTHE   ATTORNEYGE~ERALOFTEXAG
                       AUGTIN



Honorable Z&nor Garrikn, Jr., liireator
Departmat OS Publfo Safety
CacipXabry
AU8tin) Tern0
D86r sirt




                                          r oi Texa8.l.n

                                        u, ax14~obtained
                                       at lQ4rl4go .S.
                                 rn aoarplalnt before a
                                 3aw8 of tha8 atate, wl8h
                                 ination of zwjury".
                                ea8e the eaid 'Eldridge
                                war 02 Kaaea8 raqutmteb
                                id @arty to be arrertod
                           oroaaant ottloerti of Kan8a8.
                          y!e attornopd, the Cavoraor of
                          earlag in hi8 offioe oa the
                          , at #hiah hearing the eal4
                          $y appear@ and beatif~e4~

.warrant,biroate tiaall offioara of Tams, or4dnq: that
the aal4 Prlae be armsted an4 4~elivere48a bho agent of
the Ckmrnor or Kansae.
          several hours prior to the hol4Ing oi the csxtra-
dltlon hearfng berore the Uo~ernoc, an4 While tho said
                                                                            245


Eonorfablo
         Lea Bra&y - page 2



ooetioe @,ses.oo. Ithea al~o~i~tallad a vault door
at 8 aoet of $600.00,Venitisn bliss& at a ooet of
$71.20 ax448 Beon oign at the entrbm8e of tho fmmtomere*
vault at a ooat of $20,00. Xheee iftma have boen a&led
to the wet or the btiW.ng,   didag  8 tat& of $19,lge.I$!,
at which       iigurs   the   bpiwDg   ie   Oarried   on the   books   ot
.tlle   baa.Tbiebaakhae irmreatsdinmwable iirfureso
sum equal to ls$ oi its oapltnl 8nd 8urpltus.
*The bsnk has faken the position that the but%t-&n 610
f'ix8uresabwo mentiansdha~beivn      ~n6trrrofsdonbrlok
valle, aunstitutea part of the bu%l&.ag .ud, tberefore~~
sre~~tlY.xtureerithinthe paiw       ot&tiolb8~     abwe
aJenti0ne4.The wmo perbalm Lo taken rrilih  ref~rsnoe to
the vault doer, Ve~%tl.aublials agl 8esa dgb
.                                                                   -255



    !lonorable:lozxer
                    Carrlson, Jr., Director, ?aCe 3


    ?he.Dlstrlct Ju4~3, the Xononbls 8. .3. CePr, issue4 a writ
    or habaam Corpus lzue4latolyin words as followa:

                                                            ,
         "TX sl't.TTs
                   OF TI%S.
         "To T. L. Poole, b%eriff  or La Salle County, Tesai),   .
             or any other Peace Ortlcer la aal State into     .:
              whose hands thle rrlt say be plaoodg Greetlngr
                -our am hereby 0omtau4e4 to produce betore
         z~e at Jourdantoa in the County of htascosa, State     -
         of Texas, on the 26th day at Waroh, A. D. 1941, at
         10 0'01~0lcA. I&, the~person or 2. 9. Prloe wham,
         it 1s alleged le how illegally roatrainad   ot his' .., ;?‘..
         liberty, Fhen an4 where  Cause zuustbe shown why
         the iraljl5%   Prloe is he&Yin custody or restr&-,
         e4 or-Ns ~llberty. ,'.  ,_ _.:. :                r
    5!onorable   Komer Garrison, Jr., Direotor, Fage 4


            u?x Parts;           : ID TX DISTRXCT CWRT,
                   ;-'.
                      s. Pmcz"   t LA SALLF CGEm, T7XA3
                 "The Sheriff of La Salle County, Texas, hav-
            &   produoed the body of Z. S. Prioe, before the
            Dlatrlot Court nt Jourdantoa,Taxas, ln pursnanoe’
            of a %lt of Habeas Corpus heretofore issued by
            this Court, and the Court not haying suttioient
            tine to hear said grit on its merits, the said
            hear& is postponed untfl April Zlth, A. I).,
            1943, at lOtO o*olo0k A. M., In the Distriot
            Court Room at Cotulla, La Salle County, Texas,
            AU&:
                  *The said Z. S. Prioe is hereby dlkoted to *I,,-,
            appear before the said Court a% said tlae..      ,. ":~
                  '*In,theneantima  the raid L 5..Moe will '1   I,'~,.
                                                                     '-
            berelaaaed   rrom the custody of the Sheriff of La;.'.::,.;
            Selle.County,Texau, upon said Price gldng bond
            ror his appearanoe as afore stated in the mm .of~
            oiYE mXzW~     Dollars, to be approved by the .Sherlff
            0r La Salle County, Texas.
                 "Dated thle 27th day   of Harsh, A. ,D.,1941.   i"~i"
                     c,
                                          -3.   B.   CAB
                                         JuDG~,-81st JUDICIAL
                                         DISTi1ICTOP TZQW'
              Xo writ of habeas o&w     in this ease ww aerred
    on anybody, exoept that one was served on the said T..X.
                      the petition for Prritof hsbeas oorpus
    Foole the laortiln~
    was filed, and that servloa was betors the said Price was
    in custody 0r anyone.  30 writ or prooees was ever servsd
    on the Departmentof Publio Safety or any member or agent
    thoreof, or on any mmber of the Attorney General's Depart-
    mwt, or on any mnsa8 orrloer.    htter the said Prloe was
    released on bond by Judge S. B. Carr, the Judge~wrote a
    letter to the Comty Attorney of Johnson County, Kansa8.
    ths oounty in whloh the said Prioe was obarged with perjurg
    and subordinationof perjury, and the YTtldge also advised sn
    Assistant Attmney General of Texas by long dlstanoe t&s-
    phone oonvereationthat a habeas oo~us hearing wuld be
                                                                         257


Eonorable Ikmr Carxlson, Jr,, Dlreotor, PaBe ,5


held on April 21, 1941. A hear& was held on that date In
?‘loresiIlle,#llson County,   *&Ioh Is also In Judge Cam’s
distrIct,‘andno one appeared bofore the oourt exoept Sheriff
T. !!.Poole and the said Jdrfdge 5. FrIoe, end no testimony
of my kind was heard by the court or orrereilby auyono,
but tho oourt entered au orclex as followsr
                    .
                             ?xo. 1159.             ,,
                             ,,
                              .,
     “z-xPsrte:                  t ID TV DISTRICT COin2T
          9. s. Fxloe           t OP LA SALLE .QQVRlT,TYXAS
          “Oa this the 2lst .day of ‘A#rIX., A. I’)., 194.l.            .
    came on to be oonsidered           by the Court the above
    styled a99lIoatloo for .\rrit         of ‘HabeasCoqms, : .: ;
    filed heroin on the :26th.         tiw.of%roh, .A..  D., 19.Q. ;:j-
    end la 9urruanoe to whIoh a ,&It of Ertbeaa           Xorpu.5 .+-
    wed med        by.this ~Coart      ‘%n.,the.27th day .,o?&rob,:+
    A. D., 19&l, and the &aid::&,S; Prl’ae,          “having.;bssn.+j
    allowed to give bonei: titif.a hi?wIzwaould~~be.:helU&::
    on the said -it of Ziabeaa’/cOrpus;~3ina          it-apgearIn&~i.:
    to the Court that' thB.EWmG authorItle8s3mvobean:+
    properly and duly nOtIfI’ed          .ot this hear& and the ..:   i
    sottimg thorsof oa this,         .,
                                      date,;:
                                            and ths Oourt.hating-.:   ;
    been aotIfIed frill   rrrIi&ig'%&it:-    theySwould:.-note9poaq;:
    and the Attorney”Cene~~d’~oiflae             $n’YUstIa&Tq.~$$~Y
    has been Slven due uOtlo0 of this ‘hemliigand .of.:.            .,.L-,‘.
    ‘the setting, and ,thehsslstant Attorney Geuerel,
    CeoIl Dotsh, having advised the Court that his De-
    partment wazkhot Ihtere6ted In the writ 0r Haboas,
    Corpus hearing, and that ‘theyuould not be present,
    aud as a matter of faot were not preset, IIeIehsr
    was any representtatIY0 fron.Kanaae preseat, ana the
     Court thereupon prooeedad to hear all tcstImony
     Iotroduoedby the apglioant,’          Inoladlng hIe WitnOSS&
     and having also fully aou8Idsred the law apgplioable
     to said writ or Dabeas Corpus the Court Is of the
     opinion that said applfoant, 2. S. FrIoe, should
     and ought to be by tho Court‘fully disahaxged under
     said urlt 0r I?abeasCorpus and that the said E. 6.
     iMoe should     not rurther be molested,        harxaased, OX
     arrested by T. 3, mole, Sheriff of La %ille CountP,
     ooTgx;p     Departnent or ?ublIo safety of the State
                 or any member thereof, the i'flghuay         ZWXOl,
     or by a& other peaoe oftlaer In the State ot Texas,
     In oonaeotlon~   with, or by virtue of oertain extra-
.                                                                  r

    Honorable Eoaar Garrison, Jr., Dirrotor, Page 6


         dition proceadi~a had baiors the Commor of
         Texas on the 26th day of ‘Laroh,A. D., 19f.1,or
         by virtue of eny othor extrndltioawarrant in
         conn%tion therewith.                            ,
                “It is therefors C~DLZ?~D,A3JUDG~D and
         DZCDZD by the Court that the applioant, 2. s.
         irice,   be, and he is hereby fully '~tsohargsd
         by the Court under and by virtue of the writ
         or Ihbsas Corpus growing out oi extradition
         proooedingsheretorore had bsrore the Coveraor
         or Texas on the 26th day of L?aroh,C. D., 194l,
         aad the said T:.S. Prioe is hereby fully dis-
         oharged troa and under the warrant of arrest     ‘.
         issued by the Covernor or Texas on the aroresald
         date, in pursuanoe to suoh extradition prooesd-~:
         in&r, and every peaoa ofrioer In the State’of ^     ~.
         Texas is by.virtue or this Order direoted and
         wsrnof.not~tomolest, harmas, or arrest the: a'.'
         aald 5. 5..Prioe, under any extraditionwarrant'
         issued in ccumsotlon~wlththe said extradition
         proceedingshad before the Covernor~a? Texas
         on the arorecaid date, or by virtue of.any other
         extraditionwarrant; or,any other.warrtqt iiisued‘~’”
         in oonaeotiontherewith.
                                    “S. B. Cam            L’
                                    J-UDG~,Rlfz JmICIAL
                                    DI:;%GC’J!.OF T ‘X4S”

              -‘i&wic now proaeod‘to oonslder the law in the
    l&.ht or the above recta, and to dotemine whether or not
    your.authorltyto arrest ZldridtieS, Priae on the Covernor’s
    warrant,has boen arreoted by said order.
              3%.do not believe that the k&boas OOrpU8 pro-
    coedlnC in question arieats your righghtand duty to arrest
    Zldridge S. ~rioa under the authority of the Govornor*s
    extradltion warrant. Cur conoluslonis based on two WOUWIS:
    First, the habeas oorpus proceeding was void because the
    relator, Xldrld$e 5, 2riae, was not under custody or re-
    straint when the petition was presented to the oourt and the
    vmit oi habeas oorpus Issued, although he -was taken into
    custody later; and, Second, the question of the validity of
    the Covernor*s extraditionwarrant was dot presented in the
    habeas oorpus hearin@ and Is tharerore not ree judlOata
     .
    : -            e                                                   .. .._.
.
                                                                                 259



    Honorable RotterGarrlgon, Jr., Director, saga 7


    la'tio-faras oonaerns persons who were not served with a
    writ or wore.not lltl@nts la ssld proaeeding.
              78 wfll quote the Artlolss lc the Code of Cria-
    lnal Frooeduro of Texas, vrhiahwvobelieve have 80."~~
                                                        bearing:
    on thla question. Artlole 113, C. C. F., says:
              “The writ at habeao oorpus 1s the rzaedy
         to be used when anyperson is restrained in
         his liberty. It 18 an order iSStl8dby a oourt
         or judge or oompetenb jurisdiation,dlreoted
         to any one having a person in his ouetodp, or
         under hi8 restraint, oozmandinghis to produoe
         suoh perso& at a time and.plaoe mm&I In the
         writ, and show why he fs held In oustody or
         undpr reftrgiat.m      j
                               ., :I.
                                    ;'I:
    .Artlole122, c. C.~P., mySS /: '5
                            c:. ~.                      :
              *';;hen
                    applioation'hasbeen made to a judge            :
        'under the ciroumstanoeeset ,forthin the tuo
         preoeding ar@lalbs; he shall appoint s~time when           :
         he af3.lexaxlne the oaase or.the appllaant,,and          . :
         isrue the Irrltreturnable at that tige, in the
         county where the ol'fenseia ohargsd in the in-
         Q~otaent,or'~niormationto have bsen oomnitted.
         Hs shall also epeaify solse'plaoein the county
         rinerehe will hear the-applioatlon."'
    Artloln 127, C. C. P., says:       ..,
                   *The writ'ot habeas oorpas's.hallbe granted
         :    without delay by the fudge 02'aourt reoeivim the
              petition, unless it bo manliest frox the petition
              itself, or am6 documents annexad to it, that the
              party.18 entitled to 20 rcliet whatever."
     Article 133, S. C. P., says!
                   "The words, 'aohf'inedq,limprlsoned*, 'in
              custody*, *aonrlnem*nt*,*inprisnhxcat,*refer,
              not only to the actual, corporeal and forcible



          .
         Eomer Omrrison, Jr.,
iion~rab1.s                     Dlreotor, Pqs 8
IWaorableBoaer 5arrlimn. Jr., Director, PiWe 9


            TIefore a party oan resort to the writ
       o? habeas oorpus, he must be omfined In jail
       or restrainedof hi'6liberty. . .('
In the owe of'26 part& banter, 116 Tex. 39, 285 5. F.'.
255, the Zuprsxe Court of Texas ealdr
            98. .It Is a well-establishedprinolplm
       or law*tl;at, it oh8 la entitled to the nit
       of h&bees oorpua, he mat be aetually rcstnln-
       ed OS his llbsrtp, or at leaat there must bo
       acme leg&l restralst other than nmre noral
       su6slon. . .u
The mme holdlug wae aleo made in the rcoeot ease of XX
parke Dumcw, 137 Tex. 0rl.m.8. 5%. 132 3. R. (24) 8S3.
We have bean unable to find a $kxas appsllato oourt oam8
in whioh the rshtm   me at liberty when the writ of
habeas oarpus was lsaued ln~hla behalf and t&a takeu
into   otm0dyprior   t0   rg0   h~a+   h   ali   0r   th0   T-S
cm008 OIIthis questlen’thatwe have foun4, the relator
was at liberty at the tlqo     of the hoarlng in the trial
oourt or at the the of the hearm~ in the rppillate
oourt; but, the lsniyage of the $'exmideolel~e ih4loat.e
Wt the writ oanuot le@.ly lsrue If the relator is at
liberty at the time of lumaaoe, an4 we dre tunable      to
see how hla aabssquent   arrsst   QW ralldatr the writ    amt
the proueed%ngrr thorwader.      Iatho oaO4 of In re Bz74on,
9 IL X. 647, &f iLo. 691, M orl&a6l habsae aorpus
ooedlng deoided by the Supreme.Courhof New %exiao, tE
relator ma not under ouato4y or Peetralntwhen the
 potltlon for the writ la his behalf wao tlLed, but rice
to the hearlng he was,bakdj into ouetody by the she.?     1fi
wko ma alleged to hare him undax 6rPest; and ths oourt
held that he was not entitle4 to a.aor4ar of release, W%d
in it4 oplnlon saltlt
            I. . . To invoke the aetlan of this oourt,
       there lquetbe a ~ubi&.nbitL oaae, and.there
       oamot be with the petitionerat largn,,,in  the
       en;loymentof his liberty, at the @ate when the
       petltloilwss riled. . .-
                                                                      r..’2fi2 *
ITonorableEozaerGarrIson, Jr., Xreotor, Page 10


            In this ease no avidanoe was introduoea in the
poarlng at Flaresvllle before    the Honorable S. 3. Cam,
and we am unable to see box he oould pass on tke validity
c? tha CoYeraor*s ertradltfotc   varmint, evea though he
purports in hIrie  @.tGnent to adjudloate that Issue. 1%
say be that   fi the taots oonosrnlng the validity      or the
~o~srnoz~awarrant had been presented In that hearing ao
that the Zudge aould have passed on ‘thenhis ludgmnt
would have been res udloata on thd iseues raised thereby
a23to e+er90ne,inolua'Fisons           nob parties to the pro-
oew,       but no erldenaewas lntroduaed aad ao tlemberor
the Departmantoi Fublia Safety,,or an9 of it6 afilaera
or agoats, was a party to the prooeeding, and we do not
believe that the question of the Validity or the Gomrnor’e
warrant Is iws judioata ag far as’the9 are oonoerned.              “c:. ’
Therefore,   my    are not bouaa bO-I Judge Cfm?*.g order. 1”          : .~~” .~
25 hme.rioan~~Surlspruaenoe~ 252, .it..sa9st:.-,‘:    ., “.  ~. ~”
                                                  .~ ..~~.‘~.::.s   ;!-:y
                _. T..~          .:,::
                                    ,,,.”
                                        . ., I. .~’                :I>.,,‘- ~>,~’
            *Itsla ~,thewell-establishtid  general rule ,+:...-i     ":-..  '.~
                                                                             3
      . . . that dlacharge;upon .habaaa~oorpusoperated~.:'.~I*.
      as a bar'and estoppel.oalyiq to the~partioular ..
      proaeedlhg or .prooesa .under review an& is reti " '
      judfaata;oulyupon the.same:guostiompreaeuted ~:,,         ;I      ".   . .:
                                                                                         ._    _-
                                                                                              263

        Honorable          ZtidmerCarrlson,     Jr.,   Xreotor,    7a6e 11

                                 .-
             ‘Ia the first    habeas aorpua prooeeding the oourt
              b‘elow held that suoh oertlfioatlon     was unauthor-
              ized and Yoid. The appellee was than held for
              further   prooeedfnea  under anOthGr mrraut.       On
              the Seooad hearing before the oomiIttm         nagls-
              tote,   the %nadian    ~overnzvxzt ottered  the same                   l

              do o umea ta r y         etldenoe, and also oral tcathony
              to which we hare referred                in an earlier     part   of
              thla         oplrllon.
                    “In the eeoond       habees corpus proaeodine,          the
             oourt below abhored to Its dormer ruling                that the
    .        doauzmtary       evlilenoe was not pxoperly        authentIaate4,
             and further     held that the mode ot nuthentloatlon
             presoribed     by tha atatutiwas        oxelusive;      and that
             oral teatlnony        was not campetont.       Aasuainp,, without
             dG$dIng that the, first          order o? dlaoharge        was PBS
             adjudlaats,      It ooula only be 8@ as to thG case then
             before the aourt.          On the seoond hanrlug,        as al-
             ready athted,       further   ooqGteFt    tGstlmon9 was.,
             offered     by the Canadian gouermeat,          sutflalent       In,
             itself   to make out a prima Paale oeae, regardless
             of the oertlilcatlon         by the consular      offloor.     BT~Q
             this statement        it becomesat onae atmarent           thar
             the ‘order in the first        proaeedim!    was not a bar
             to the ssoon4 mooeeCiti.           based as it was on dff-
             ?erent   test&mny.”         [UnderaaorIng    ours.)
        A slullar         holdIng was also followed      In the ~oase of FeOplO
        v. Touau,         361, ~111. 516, i, 11. K. (26) 859.
                    %G have Gsmalned t&e Gmaraor's axtraditionwarrant
         about whloh you ask, acd we fln4 that it la in proper for%
         For the masoas    outlined   above, t-e hold that the habeas oor-
         pus proosedinga   la question,   lnoluding  Judge Carr*s ffnal    .
         omler, are not binding on the Department       of rUbllo Safety.
         Our anmer’ to your question .Is that your department      1s author-
         imd to arrest    Xldridge R, Price on ths warrant Mvxd by
        . the Governor.




                                                          em -
                                                                  A011          C. Roteah
                                                                                Aa8iStGllt
                                                                           h